Citation Nr: 1603730	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-09 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than May 5, 2009, for the grant of service connection for ischemic heart disease, status post myocardial infarction and coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's ischemic heart disease, to include coronary artery disease, was diagnosed in June 2002.

2.  The first document of record that can be construed as a service connection claim for ischemic heart disease was received by VA on May 5, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2009, for an award of service connection for ischemic heart disease, status post myocardial infarction and CABG, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.114, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  An April 2010 VA medical examination was provided to the Veteran in connection with his claim.  No additional development is necessary as the effective date claim turns on when a claim was filed and when the Veteran had ischemic heart disease.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.

II. Analysis

Applicable Law

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2015).

Exceptions to the rule that allow for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the veteran within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA or by request of the veteran more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a covered herbicide disease will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2015).

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(c)(1)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards involving ischemic heart disease, to include coronary artery disease, under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

If the class member and covered herbicide disease requirements are met, and the class member had a claim for the disease that was denied between September 25, 1985, and May 3, 1989, or pending (including received by VA) between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations. 38 C.F.R. § 3.816(c)(3), (4).

Effective Date

The claims file demonstrates that the Veteran's first and only claim of service connection for coronary artery disease was a statement received by VA on December 29, 2009.  The Board notes that the Veteran, in that statement, used the word "reopening" in reference to the claim for service connection for coronary artery disease.  However, as is further discussed below, there is no evidence of a claim specifically regarding that disease prior to May 5, 2009, which is the date the RO received medical evidence that the Veteran had a diagnosis relating to cardiac disease.  Private treatment records and the April 2010 VA examination report show that the Veteran was diagnosed with severe coronary artery disease in June 2002, at which time he had cardiac surgery (CABG for three blocked vessels).

The Veteran submitted multiple statements (see, e.g., Veteran's statements received in February 2011 and March 2011) asserting that he underwent an Agent Orange examination in 1985 at VA facilities in Milwaukee, Wisconsin.  The Veteran contends that such examination should be recognized as a claim for any Agent Orange presumptive condition.  See December 2015 informal hearing presentation.  In a July 2011 letter, the RO notified the Veteran that the Milwaukee VA Medical Center did not have a 1985 Agent Orange examination for the Veteran and that any further efforts to locate it would be futile.  Furthermore, the Veteran submitted an August 2011 statement indicating that the correct year of his Agent Orange examination is 1982, not 1985.  The Board notes that the Veteran submitted a claim, in May 1982, pertaining to Agent Orange and service connection for stomach, headache, and dizziness issues, but not heart problems.  Thus, prior to May 5, 2009, there is no evidence that the Veteran submitted a claim, formal or otherwise, for entitlement to service connection for a heart condition related to Agent Orange exposure.

For claims pending between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, in this case August 31, 2010, the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(2).  Moreover, the date of claim is the earliest date possible under the general provisions because the claim occurred more than one year after the Veteran's service.  Furthermore, the liberalizing provisions of section 3.114 do not provide an earlier date because the claim date precedes the change in law.

While the Veteran contends that service connection should be granted effective from the date that he underwent an Agent Orange examination in 1982, such examination cannot be construed to contain a service connection claim for ischemic heart disease.  In fact, the Veteran was not diagnosed with any heart disease until June 2002, and medical evidence of such disease was not received by VA until May 5, 2009.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for heart disease prior to this date.  Moreover, even if, for the sake of argument, there was record of an earlier medical record pertaining to the heart, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Therefore, the Board concludes that, with regard to the Veteran's ishemic heart disease, an effective date earlier than May 5, 2009, is not warranted under the general effective date provisions, those pertaining to liberalizing laws, or the Nehmer provisions.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date earlier than May 5, 2009, for the grant of service connection for ischemic heart disease, status post myocardial infarction and CABG, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


